PER CURIAM.
In view of the 1999 order from the Family Court of the State of New York terminating a support order entered in New York, and in view of the submission of this case to the jurisdiction of Florida as reflected in the Order on Child Support of June 3, 1999, rendered by the Circuit Court In and For Orange County, Florida, we have concluded that the courts of Florida have jurisdiction over this matter. We have reviewed the record associated with the May 5, 2003, Final Order Modifying Child Support, and find no error. Accordingly, we affirm.
AFFIRMED.
GRIFFIN and MONACO, JJ., and EVANDER, K, Associate Judge, concur.